Citation Nr: 1629263	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  12-08 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disability, to include degenerative disc disease at L5-S1 with secondary degenerative arthritis of the lumbar spine.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1963 to November 1965.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran requested to appear before a member of the Board for a hearing in his March 2012 VA Form 9.  He later withdrew that request.  See October 2015 statement; 38 C.F.R. § 20.704(e).    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA treatment records are currently not associated with the claims file, even though the Veteran has stated that he is in receipt of VA treatment.  Although the RO, in the September 2009 rating decision, stated that it reviewed his VA records and determined that they were not relevant, the Veteran stated in March 2012 that he is being treated by the VA for his back condition.  The Veteran has identified treatment at the Daytona Beach VA Outpatient Clinic (VAOPC).  VA must remand this claim in order to obtain his outstanding VA treatment records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (holding that 38 C.F.R. § 3.159(c)(3) expanded VA's duty to assist to include obtaining VA medical records without consideration of their relevance).  

The Veteran has also identified treatment for his back condition from several private doctors.  In July 2009, he stated that he has been in receipt of treatment from Dr. J. R. since 1994.  Treatment records currently associated with the claims file from Dr. J. R. begin in approximately 2006.  Upon remand, the AOJ should take appropriate steps to obtain records from Dr. J. R. prior to 2006.  Moreover, the Veteran's private treatment records currently associated with the claims file are dated through 2009.  The Veteran should be afforded the opportunity to identify any additional private treatment that he wishes to be reviewed in conjunction with his claim.  

The Veteran was found to have a normal evaluation of the spine upon entrance into service in July 1963.  Service records document the August 1963 in-service back injury.  Additional August 1963 records indicate an additional back injury from 1958 in which no diagnosis was rendered and the Veteran was told to take it easy.  The Board finds that the notation of the 1958 injury is insufficient to rebut the presumption of soundness at entrance.  38 U.S.C.A. § 1111.

Additionally, an August 14, 1963 record states that the Veteran was hospitalized for a total of two days.  Although the service treatment records include records pertaining to the August 1963 back injury, the AOJ should take appropriate measures to obtain any additional in-patient hospitalization records from Wilford Hall Medical Center at Lackland Air Force Base.  

The Veteran was afforded an August 2009 VA examination.  The examiner opined that the Veteran's degenerative disc disease at L5-S1 with secondary degenerative arthritis of the lumbar spine is related to the pre-service 1958 back injury and not aggravated by the in-service 1963 back injury.  Since the Board has found that the Veteran was sound upon entrance into service as to his spine, the August 2009 medical opinion is inadequate.  As such, upon remand, an addendum opinion is necessary.   

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all records of VA treatment.  In this regard, the Veteran has identified treatment from the Daytona Beach VA OPC.  He has also lived in Illinois during the course of the appeal.   
2.  Invite the Veteran to identify or submit any pertinent private treatment records that are not currently associated with the claims file, to include records from Dr. J. R. prior to 2006, as well as any additional records from the Veteran's private chiropractors dated since 2009 that are not currently associated with the record.    

3.  Take appropriate steps to obtain the in-service hospitalization records dated in August 1963 from Wilford Hall Medical Center at Lackland Air Force Base.  If such records are unavailable, documentation of such should be included in the claims file.      

4.  Then, obtain an addendum opinion addressing the etiology of the Veteran's lumbar spine disability.  The claims file should be reviewed.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.

Following review of the claims file, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that that the Veteran's lumbar spine disability (degenerative disc disease at L5-S1 with secondary degenerative arthritis of the lumbar spine) had its onset in or is otherwise related to service, to specifically include as a result of the August 1963 documented back injury.  The examiner is advised that the Veteran is presumed sound upon his entry into military service.  Therefore, the 1958 injury noted in the Veteran's service treatment records is of no consequence and should not be discussed in rendering an opinion.   

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.

5.  Then readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

